UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-51048 ASIA PROPERTIES, INC. (Exact name of registrant as specified in its charter) Nevada 47-0855301 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 114 Magnolia Street Suite 400-115, Bellingham Washington 98225 (Address of principal executive offices) (Zip Code) (360) 392-2841 (Registrants telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filed, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a Smaller reporting company [X] smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date: As of September 2009, the issuer had 35,411,362 shares of common stock outstanding . ASIA PROPERTIES, INC. Quarterly Report on Form 10-Q For the Quarterly Period Ended June 30, 2009 FORWARD-LOOKING STATEMENTS This Form 10-Q for the quarterly period ended June 30, 2009 contains forward-looking statements that involve risks and uncertainties. Forward-looking statements in this document include, among others, statements regarding our capital needs, business plans and expectations. Such forward-looking statements involve assumptions, risks and uncertainties regarding, among others, the success of our business plan, availability of funds, government regulations, operating costs, our ability to achieve significant revenues, our business model and products and other factors. Any statements contained herein that are not statements of historical fact may be deemed to be forward-looking statements. In some cases, you can identify forward-looking statements by terminology such as may, should, expect, plan, intend, anticipate, believe, estimate, predict, potential or continue, the negative of such terms or other comparable terminology. In evaluating these statements, you should consider various factors, including the assumptions, risks and uncertainties set forth in reports and other documents we have filed with or furnished to the SEC. These factors or any of them may cause our actual results to differ materially from any forward-looking statement made in this document. While these forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment regarding future events, our actual results will likely vary, sometimes materially, from any estimates, predictions, projections, assumptions or other future performance suggested herein. The forward-looking statements in this document are made as of the date of this document and we do not intend or undertake to update any of the forward-looking statements to conform these statements to actual results, except as required by applicable law, including the securities laws of the United States. 2 3 4 5 6 7 8 Asia Properties, Inc. Notes to the Financial Statements June 30, 2009 (Unaudited) 1. Basis of Presentation The accompanying unaudited interim financial statements of Asia Properties, Inc., have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited financial statements and notes thereto contained in Asia Properties Annual Report filed with the SEC on Form 10-KSB. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements which would substantially duplicate the disclosure contained in the audited financial statements for fiscal 2008 as reported in the form 10-KSB have been omitted. Principles of Consolidation The consolidated financial statements include the accounts of Asia Properties and its 100% owned subsidiary, Asia Properties (HK) Limited that was registered in Hong Kong on November 7, 2007, after elimination of all significant inter-company accounts and transactions. 2 . Going Concern Planned principal activities have begun but Asia Properties has not generated significant revenues to date. The company had a net loss of $76,067 and had a working capital and stockholders deficit of $550,372 at June 30, 2009. These matters raise substantial doubt about Asia Properties ability to continue as a going concern. Continuation of Asia Properties' existence depends upon its ability to obtain additional capital. Managements plans in regards to this matter include receiving continued financial support from directors and raising additional equity financing in 2010. These financial statements do not include any adjustments that might result from the outcome of this uncertainty. 3. Related Party Transactions For the six months ended June 30, 2009, Asia Properties accrued $30,000 salary to its CEO. As of June 30, 2009, Asia Properties owed its CEO $402,047 in expense reimbursements and unpaid salary. 9 Notes to the Financial Statements (continued) 4. Shareholders Equity In March and June 2008, 225,000 shares were sold for cash of $45,000 and 11,250 shares were issued as finders fees. In 2005, Asia Properties issued shares to acquire land in Thailand for development. After failing to secure ownership documents to the properties, the Company aborted the arrangements in 2008 and cancelled all the shares previously issued. 5. Commitments None 6. Subsequent Events There were no material subsequent events. Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operation. Asia Properties, Inc was established to seek opportunities to invest in real estate and develop resorts in South East Asia. We have no major competitors. We currently do not intend to buy or sell any plant or significant equipment during the next twelve months, nor intend to conduct any product research or development. Further, we do not expect significant changes in the number of employees. Following the US financial crisis and ensuing worldwide economic downturn, the Company expects over the next few years, to find distressed Asian real estate assets to acquire. The Company is not highly leveraged, has few bank obligations and expects to be able to capitalize on suitable possibilities when identified. 10 Limited Operating History; Need for Additional Capital There is no historical financial information about us upon which to base an evaluation of our performance. We have no revenue generating assets. We cannot guarantee we will be successful in our business operations. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources and possible cost overruns due to price and cost increases in services. We will require additional financing to cover our costs that we expect to incur over the next twelve months. We believe that debt financing will not be an alternative for funding our operations as we do not have tangible assets to secure any debt financing. We anticipate that additional funding will be in the form of equity financing from the sale of our common stock. However, we cannot provide any assurance that we will be able to raise sufficient funding from the sale of our common stock to fund our plan of operations. In the absence of such financing, we will not be able to continue and our business plan will fail. Results of Operations Revenues We have not generated any revenues from our operations during the six-month period ended June 30, 2009 or during last two years. Expenses We incurred general and administrative expenses of $37,632 for the six-month period ended June 30, 2009, as compared to $62,191 for the same period in 2008, a decrease of $24,559 or 39%. Our management fees remained the same at $30,000 for the six-months ended June 30, 2009 as for last year. We did not incur any consulting fees this year compared with $47,265 for the six-months ended June 30, 2008. We did not incur any professional fees during this year compared with $6,691 last year. Liquidity and Capital Resources As at June 30, 2009, we had cash of $582. Cash Used in Operating Activities Net cash used in operating activities was $507 for the six-month period ended June 30, 2009. For the same period in 2008, net cash used was $67,538. For the period from August 19, 1999 (inception) to June 30, 2009, net cash used in operating activities was $1,547,655. Cash Used in Investing Activities We did not incur any investment costs in the six-month period ended June 30, 2009. Net cash used in investing activities was $39,000 for the year 2008 and $454,954 for the period from August 19, 1999 (inception) to June 30, 2009. Cash from Financing Activities We have funded our business to date primarily from sales of our common stock but did not sell any common stock during the six months ended June 30, 2009. There are no assurances that we will be able to achieve further sales of our common stock or any other form of additional financing. If we are unable to achieve the financing necessary to continue our plan of operations, then we will not be able to continue our operations and our business will fail. 11 Going Concern We are a development stage company. In a development stage company, management devotes most of its activities to developing a market for its products and services. Planned principal activities have begun, but we have not generated revenues to date. Future Financing We anticipate continuing to rely on equity sales of our common stock in order to continue to fund our business operations. Issuances of additional shares will result in dilution to our existing shareholders. There is no assurance that we will achieve any additional sales of our equity securities or arrange for debt or other financing to fund our planned operations. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to stockholders. Item 3. Quantitative and Qualitative Disclosures About Market Risk. Not applicable. Item 4. Controls and Procedures. Disclosure Controls and Procedures We maintain disclosure controls and procedures (as defined in Rule 13a-15(e) under the Securities Exchange Act of 1934, as amended) that are designed to ensure that information required to be disclosed by us in reports we file or submit under the Securities Exchange Act of 1934, as amended, is recorded, processed, summarized and reported within the time periods specified in the SECs rules and forms and that such information is accumulated and communicated to management, including the our Chief Executive Officer (as our chief executive officer and chief financial officer), to allow timely decisions regarding required disclosures. In designing and evaluating the disclosure controls and procedures, management recognizes that any controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives, and management necessarily is required to apply its judgment in evaluating the cost-benefit relationship of possible controls and procedures. As of the end of the period covered by this report, and under the supervision and with the participation of management, including our Chief Executive Officer, who is responsible for establishing and maintaining adequate internal control over financial reporting as such term is defined in Rules 13a-15(f) and 15d-15(f) of the Exchange Act, such persons conducted an evaluation of the effectiveness of the design and operation of these disclosure controls and procedures. Based on this evaluation and subject to the foregoing, our Chief Executive Officer concluded that these controls are not effective because there are material weaknesses in our internal controls over financial reporting. A material weakness is a deficiency, or a combination of control deficiencies, in internal control over reporting such that there is a reasonable possibility that that a material misstatement our annual or interim financial statements will not be prevented or detected on a timely basis. Changes in Internal Control Over Financial Reporting During the period covered by this report, there have not been any changes in the our internal controls that have materially affected or are reasonably likely to materially affect, the our internal control over financial reporting. However, please note the discussion above. 12 PART II - OTHER INFORMATION Item 1. Legal Proceedings. We are not presently a party to any legal proceedings and, to our knowledge, no such proceedings are threatened or pending. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. No stock was sold for valuable consideration during the six months ended June 30, 2009. Item 3. Defaults Upon Senior Securities. None. Item 4. Submission of Matters to a Vote of Security Holders. No matters were submitted to our security holders for a vote during the six months ended June 30, 2009. Item 5. Other Information. None. Item 6. Exhibits. The following exhibits are attached hereto: Exhibit No. Description of Exhibit 31.1 Certification of principal executive officer and principal accounting officer pursuant to Rule 13a-15(e) and 15d-15(e), promulgated under the Securities and Exchange Act of 1934, as amended, filed herewith 32.1 Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, filed herewith 13 SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ASIA PROPERTIES, INC. By: /s/ Daniel Mckinney Daniel Mckinney Chief Executive Officer (Principal Executive Officer and Principal Financial Officer) December 15, 2009
